--------------------------------------------------------------------------------

EXHIBIT 10.1
 
LETTER OF INTENT


November 25, 2013


Subject to the conditions found herein, this Letter of Intent is intended to
serve as a non-binding agreement (except for those Sections entitled “Closing”,
“No Shop”, and “Applicable Law” which shall be binding) pursuant to which
International Gold Corp., a Nevada corporation publicly trading on the OTCQB of
the OTC market under the symbol “ITGC” (“PubCo”), will issue certain of its
shares to Mark Walmesley, INC (MWI) a private Texas corporation (“OpCo”). The
terms and conditions set forth herein are based on preliminary and limited
information provided by the parties hereto and are subject to change pending the
completion of due diligence, the approval of the Board of Directors of both
companies and the execution of a Definitive Agreement.
 
Capitalization
PubCo has 100,000,000 authorized Common Shares and no other authorized class of
capital stock.
 
PubCo currently has 11,509,000 Common Shares outstanding.
 
Consideration
Pubco will issue shares to OpCo for the exclusive worldwide rights to utilize,
license, distribute and further develop OpCo’s Emergency Medical Communications
Platform and its fully functioning, cloud based, sales and accounting software
system for controlling channel distribution. (hereinafter referred to as the
Licensing Agreement)
 
OpCo will receive $25,000 on or around the signing of the “Definitive Agreement”
and another $25,000 six months after signing of the Definitive Agreement.
 
OpCo will receive, biannually, 4 tranches of 2.5 million restricted common
shares totaling 10 million shares commencing on the signing of the Definitive
Agreement.
 
OpCo will also retain a royalty payment based on sales.
   
Due Diligence
Each of PubCo and OpCo shall have 30 days from the date hereof to conduct an
investigation of the other’s prospects, business, assets, contracts, rights,
liabilities and obligations, including financial, marketing, employee, legal,
regulatory and environmental matters, to satisfy itself as to the desirability
of proceeding with the Closing.
 
 During this time each of PubCo and OpCo shall provide the other with access to
its books, records and operations as reasonably requested.
   
Conditions
OpCo conditions to closing:
 
a)           Confirmation to OpCo that as of the date immediately prior to the
effectiveness of the closing, PubCo has no material liabilities other than
reported on the last quarterly report on Form 10-Q plus new interest related to
such liabilities and normal business expenses incurred from the date of the
financial statements to the closing.
 
b)           The Closing and all related transactions have been approved by the
PubCo board of directors.
 
c)           Preparation of a “Super 8-K” to be filed within 4 business days of
closing of the Definitive Agreement.
 
d)           Continued reporting compliance with the Securities Exchange Act of
1934, as amended, and the rules and regulations of the British Columbia
Securities Commission (the “BCSC”).
 
e)           Continued quotation on the OTCQB and the absence of any cease trade
orders from the US Securities and Exchange Commission or the BCSC.
PubCo conditions to closing:
 
a)           Delivery to PubCo of customary legal opinions, closing
certificates, necessary consents and approvals of government bodies or lenders
as concerns OpCo.
 
b)           No material adverse change in OpCo’s business, financial condition
prospects, assets or operations.
 
c)           The Closing and all related transactions have been approved by
OpCo’s board of directors and shareholders.
   
Closing
Within 30 days of this Letter of Intent, PubCo, and OpCo shall use their best
efforts to negotiate and execute a Definitive Closing Agreement and other
related documents and certificates (the “Closing Documents”), which shall
incorporate in more complete detail the terms found herein.  Upon Closing PubCo
will apply to change its name to IMed Data Systems, INC.
 
Mark Walmesley will be appointed to the Board of Directors of PubCo. Delivery to
OpCo of customary legal opinions, closing certificates, necessary consents and
approvals of government bodies or lenders as concerns PubCo.

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Terms and Provisions
 
The Closing Documents shall include normal provisions including, without
limitation, representations, warranties, covenants, agreements and remedies as
are appropriate to preserve and protect the economic benefits intended to be
conveyed to and from PubCo and OpCo pursuant hereto.
   
No Shop
Both PubCo and OpCo agree that from the date of this Letter of Intent until the
60th day thereafter, neither party nor any of affiliates, officers, directors,
employees, agents, or advisors shall, directly or indirectly, solicit offers
from, negotiate with or in any manner encourage or consider any proposal of any
other person or entity relating to the Licensing Agreement between PubCo or OpCo
or any other business combination involving such parties.
   
Audit
If necessary, each party shall commence an audit as soon as possible and
otherwise take such action as may be necessary to allow the parties to file a
Super 8-K within 4 business days with the Securities and Exchange Commission as
soon as possible after the Closing.
   
Audit and Legal Fee
Each party shall be liable for their respective legal and accounting fees;
provided that in the event that there is a closing, International Gold Corp.
shall be liable for all outstanding expenses.
   
Confidentiality
This Letter of Intent is confidential and proprietary to PubCo and OpCo. PubCo
and OpCo hereby represent each to the other that it shall not disclose this
Letter of Intent or its contents to third parties without the prior written
consent of the other party. Both parties shall ensure that its counsel and
advisors shall be aware of the confidential nature of this agreement and will
agree to be bound to the terms hereof. This provision shall be of no further
force or effect in the event the parties fail to enter into the Closing.
   
Applicable Law
This Letter of Intent shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada, without regard to conflicts of
laws principles.
 
Contacts
Mark Walmesley INC
17213 Bending Oak Ct.
Cypress, TX
USA 77429
Tel. 1-281-734-3690
 
International Gold Corp.
666 Burrard Street, Suite 600
Vancouver, British Columbia
Canada V6E 4M3
Tel. 1-604-328-4686
 



 
 




As represented by all of the party’s signatures below, this Agreement is entered
into on the 25th day of November 2013.


Agreed and confirmed:


Mark Walmesley, INC




By:      _____________________________                                                                                                                     Date:
Mark Walmesley
President






International Gold Corp.




By:      _____________________________                                                                                                                     Date:
Bob Baker
Presiident

 
 
2

--------------------------------------------------------------------------------